Citation Nr: 1544734	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin rash, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1963 to June 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Rating Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2014.  A transcript of the hearing is of record.

This case was previously before the Board in October 2014 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2011 VA examiner opined that the Veteran's post-service mild dermatitis was not related to his in-service tinea cruris.  Such was based on the observation that dermatitis is not caused by a fungus.  In the October 2014 remand, the May 2011 examiner was asked to provide an addendum opinion regarding the Veteran's skin condition.  The Board noted treatment records showing the Veteran was prescribed an antifungal to treat an infection on his foot in January 2006 and an antifungal to treat a groin rash in May 2012.  An inquiry was made as to whether these conditions could be related to the Veteran's in-service tinea cruris, or jock itch.

An addendum opinion was provided in May 2015.  In that it opinion it was again stated that tinea cruris and dermatitis have different etiologies and are unrelated to each other and any in-service exposure to herbicides.  The remains inadequate as the examiner did not appear to consider/address the Veteran's competent report of experiencing recurrent skin rashes since.  There was also some suggestion by the examiner that her negative opinion could have been based, in part, on her inability to locate records pertaining to the Veteran's post-service anti-fungal treatment for a groin rash.  Her difficultly in reviewing the record reduces the probative value of the opinion as such suggests that the examiner was not fully informed. 

The Board finds that an additional addendum opinion is necessary in order to properly evaluate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an appropriate medical professional to provide an addendum opinion regarding the Veteran's claimed skin condition.  The claims file and a copy of this Remand must be made available to the examiner.  

The examiner is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin condition had its onset during the Veteran's period of service or otherwise related to such period of service, including to any herbicide exposure? 

The examiner should specifically comment on the Veteran's antifungal treatment for an infection on his foot in January 2006 and for a groin rash in May 2012.

For purposes of the opinion, the examiner must consider that the Veteran has presented competent post-service continuity of symptoms (e.g., skin rashes).  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran. 

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

2. Upon completion of the above, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




